Citation Nr: 0913635	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to a rating in excess of 20 percent for internal 
derangement, left knee.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The Veteran was afforded a Board hearing, 
presided over by the undersigned, in February 2008.  

The Board remanded the Veteran's claim in April 2008 for 
further development.  The Veteran's disability rating for 
internal derangement, left knee, was increased to 20 percent, 
effective September 22, 2008, via a December 2008 rating 
decision.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  See Id.  
Thus, the issue remains in appellate status.



FINDINGS OF FACT

1.  Prior to September 22, 2008, the Veteran's internal 
derangement, left knee, was manifested by slight instability.

2.  Resolving doubt in his favor, from September 22, 2008, 
the Veteran's internal derangement, left knee, is manifested 
by severe instability.



CONCLUSIONS OF LAW

1.  Prior to September 22, 2008, the criteria for an 
evaluation in excess of 10 percent for internal derangement, 
left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 
5256-63 (2008).

2.  From September 22, 2008, the criteria for an evaluation 
of 30 percent for internal derangement, left knee, but no 
higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5256-63 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The instant claim arises from a denial of entitlement to an 
increased disability rating for internal derangement, left 
knee.

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

A letter dated in January 2005 satisfied the duty to notify 
provisions with regard to the Veteran's increased rating 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the aforementioned notice 
letter informed the Veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

A July 2008 letter informed the Veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the Board notes that the recent holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) applies to this case.  
In accordance with the directives of Vazquez, the Veteran was 
also notified of the evidence and information necessary to 
support his claims for benefits in July 2008.  This letter 
contained a copy of the pertinent diagnostic criteria for 
rating knee disabilities under which he had been evaluated.  

As indicated above, complete VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the July 2008 notice was provided to the Veteran, the 
claim was readjudicated in a December 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).


With respect to the duty to assist, the claimant's service 
medical records and pertinent post-service medical records 
have been obtained, to the extent available.  See 38 U.S.C.A. 
§ 5103A (2002); 38 C.F.R. § 3.159 (2008).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board notes that, during the 
Veteran's February 2008 Board hearing, he noted VA treatment 
by a specific VA examiner.  These records have been obtained 
and associated with his claim file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  In this case, 
the Veteran was afforded a VA examination addressing the 
severity of his knee disability in September 2008.  There is 
no evidence within the record to suggest that the Veteran's 
disability has worsened since that time.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board has considered whether 
staged ratings are appropriate in the pending appeal.  As 
distinct time periods have been demonstrated, staged ratings 
are necessary in this case.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.71a5 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to limitation of motion, normal range of knee 
motion is 140 degrees of flexion and zero degrees of 
extension.  See 38 C.F.R. § 4.71, Plate II (2008).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).

The Veteran is currently rated under Diagnostic Code 5257 for 
instability of the left knee.  With respect to instability of 
the knee, Diagnostic Code 5257 provides for a 10 percent 
evaluation where there is slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation is assigned 
where there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation where there is 
severe recurrent subluxation or lateral instability.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  Prior to 
September 22, 2008, the Veteran was assigned a disability 
rating of 10 percent for his left knee disability.  Based on 
a September 2008 VA examination, the Veteran's disability 
rating was increased to 20 percent, effective September 22, 
2008, in December 2008.  

The Board notes that the rating schedule does not define the 
terms "slight," "moderate," or "severe."  Therefore, 
regarding the Veteran's claim for an increased rating for 
left knee laxity under Diagnostic Code 5257, the Board must 
evaluate the evidence of record and reach a decision that is 
equitable and just.  See 38 C.F.R. § 4.6 (2008)

The Veteran filed a claim for a rating in excess of 10 
percent for his left knee disability in October 2004.  He was 
afforded a VA examination, for compensation purposes, in 
December 2006.  At that time, the Veteran complained of pain, 
weakness, stiffness, swelling, instability, and locking.  
During flare ups, he stated that he was unable to bear any 
weight, and that he was unable to walk, stoop, or squat.  
Although he was fitted for a knee brace, he noted that he did 
not wear it because it was not comfortable.  The Veteran did 
not report any prior knee surgeries.  Multiple subluxations 
were reported.  The examiner noted that the Veteran was able 
to perform activities of daily living, however, the Veteran 
noted difficulty with walking and climbing/descending stairs.  

Objective testing revealed crepitus throughout flexion.  No 
significant effusion was reported.  Tenderness was present.  
The Veteran's gait was slightly antalgic, favoring the right 
side.  He complained of heel gait on the left knee, and felt 
his knee giving way with toe gait.  Range of motion was from 
0 to 130 degrees.  Under weight loads, active range of motion 
was from 0 to 110 degrees.  Regarding stability, the left 
knee anterior drawer sign was positive.  No excessive motion 
was noted when medial and lateral collateral ligaments were 
checked in varus and valgus stressing.  A positive pivot 
shift was noted indicating anterior cruciate deficiency.  X-
rays revealed lateral joint space narrowing with mild 
osteophyte formation.  The examiner noted that the evidence 
was suggestive of meniscal absence and possible cartilage 
erosion.  An MRI confirmed an ACL tear and extensive 
tricompartmental osteoarthritis.

Ultimately, the Veteran was diagnosed with chronic left knee 
strain superimposed on ACL insufficiency with associated 
degenerative joint disease.  It was further noted that 
repetitive movement resulted in an additional loss of 30 
degrees of flexion, caused by pain and weakness.  See VA 
examination report, December 29, 2006.

Following an April 2008 Board remand, the Veteran was 
afforded an additional VA examination in September 2008.  The 
Veteran reported the use of a cane and a brace for the left 
knee, as needed.  He continued to experience symptoms such as 
pain, weakness, stiffness, swelling, instability, and 
locking.  The Veteran noted the he could walk no further than 
200 feet on level land.  A noticeable limp was observed.

Range of motion was from 0 to 125 degrees, actively and 
passively.  After repetitive motion, range of motion was from 
0 to 90 degrees.  No significant effusion or edema was 
present.  Tenderness was noted, as was painful crepitus.  
Ankylosis was not present.  The Veteran had a positive pivot 
shift, Lachman's test, and a positive anterior drawer sign.  
A moderate amount of instability was noted secondary to a 
torn ACL.  An MRI revealed "severe abnormalities" 
throughout the knee including a torn ACL, a buckling 
posterior cruciate ligament, degenerative osteoarthritis, 
abnormal medial and lateral menisci, a large Baker's cyst, 
and an abnormal superior patellar tendon.

The examiner diagnosed the Veteran with extensive 
tricompartmental degenerative change, effusion, and 
atherosclerosis.  The examiner stated that, based on 
diagnostic findings, frequent episodes of locking, pain, and 
swelling of the joint would occur.  The MRI confirmed a lack 
of ACL stability, and the examiner characterized the 
instability as "moderately severe."  See VA examination 
report, September 22, 2008; see also VA examination addendum, 
September 25, 2008.

As noted above, Diagnostic Code 5257 does not provide a 
disability rating characterized by a "moderately severe" 
disability.  Consideration must therefore been given as to 
whether the Veteran should be afforded the higher evaluation, 
representing a severe disability.   See 38 C.F.R. § 4.7 
(2008).  In other words, does the Veteran's disability 
picture more nearly approximates the criteria for that 
rating.  The examiner noted "severe abnormalities" 
throughout the knee, and as noted, assessed the Veteran's 
knee instability as "moderately severe."  See VA 
examination report, September 22, 2008; see also VA 
examination addendum, September 25, 2008.  As such, the Board 
is of the opinion that the Veteran's current disability more 
closely approximates a severe knee disorder.  Therefore, a 
rating of 30 percent, the maximum rating available under 
Diagnostic Code 5257, is warranted from September 22, 2008, 
the date of the Veteran's most recent VA examination.

Prior to that date, the criteria required for a higher rating 
under Diagnostic Code 5257 were not met.  Although a positive 
pivot shift was noted indicating anterior cruciate deficiency 
in December 2006, the examiner diagnosed the Veteran with 
chronic left knee strain, superimposed on ACL insufficiency, 
and did not opine that the Veteran's knee instability rose to 
the level of moderately disabling.  When the medial and 
lateral collateral ligaments were stressed in varus and 
valgus, at neutral and at 30 degrees, there was no excessive 
motion.  Indeed, the Board's attention is directed to the 
contemporaneous MRI report that clearly described the Veteran 
as having "low grade" chronic sprains of the posterior 
cruciate and collateral ligaments.  A May 2005 VA examination 
described the Veteran as having "good" stability of the 
left knee.  As the evidence prior to September 22, 2008 is 
not suggestive of a moderate or severe left knee disability, 
the Veteran's current 10 percent disability rating, 
indicative of a slight disability, is appropriate.

Regarding degenerative changes (arthritis) of the Veteran's 
left knee, VA General Counsel issued a Precedential Opinion 
in July 1997 which held that a claimant who had arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When the 
knee disorder is already rated under Diagnostic Code 5257, 
the Veteran must also have limitation of motion which at 
least meets the criteria for a zero percent rating under 
Diagnostic Codes 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) to obtain a 
separate rating, if arthritis is clinically demonstrated.  In 
August 1998, VA General Counsel issued VAOPGCPREC 9-98.  
Referring to Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991) General Counsel found that even if a claimant 
technically had full range of motion, but motion was 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and § 4.59 would be available, if 
arthritis was clinically demonstrated.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension warrants a noncompensable rating if limited to 5 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 
38 C.F.R. § 4.71, Plate II (2007) (showing normal leg 
extension and flexion as between 0 degrees and 140 degrees).

Here, as degenerative arthritis coupled with some limitation 
of motion has been demonstrated, a separate, compensable 
evaluation of 10 percent disabling was granted by the RO in 
an August 2007 rating action.  The Veteran did not appeal 
that decision, and the Veteran's current rating under 
Diagnostic Code 5003-5010 is not before the Board at this 
time.

Nevertheless, the Board notes that neither of the Veteran's 
VA examinations, coupled with VA outpatient treatment 
reports, reveal flexion limited to 30 degrees or extension 
limited to 15 degrees as contemplated by compensable 
evaluations under Diagnostic Codes 5260 and 5261.  Even 
considering DeLuca factors, the veteran's range of motion 
during his last VA examination was, at worst, from 0 to 90 
degrees.  Furthermore, the Veteran has produced no competent 
evidence to indicate a higher evaluation is warranted under 
the diagnostic codes governing range of motion.  Thus, the 
Board finds that the Veteran is not entitled to an evaluation 
in excess of 10 percent for limitation of flexion pursuant to 
Diagnostic Code 5260 or for limitation of extension under the 
schedular criteria of Diagnostic Code 5261 at any time during 
the appeal period.  Assignment of separate compensable rating 
under Diagnostic Code 5260 and Diagnostic Code 5261 would 
therefore be inappropriate.  See VAOPGCPREC 9-04 (September 
17, 2004) (where a Veteran has both a limitation of flexion 
and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg).

The Board acknowledges the Veteran's statements that his left 
knee disability results in significant pain and is worse than 
currently evaluated.  While the Veteran is competent to 
report that he has pain in his left knee, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  The 
Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for the Veteran's 
service-connected disability.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997); and DeLuca.  Evidence shows that the Veteran 
has some limitation of motion of the knee, taking into 
account pain on motion.  As such, limited motion of the 
bilateral knees results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the Veteran suffers any additional measurable 
functional loss and/or limitation of motion during flare-ups 
or with use above and beyond the limitation already 
considered.  Again, the Board emphasizes that the rating 
assigned for the Veteran's degenerative arthritis is not in 
appellate status.  However, assuming arguendo that it was, 
the evidence clearly does not support a rating in excess of 
the currently assigned 10 percent.

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected left knee disability.  However, no higher 
or separate evaluation is warranted under any other 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Code 5258 does not apply to the Veteran's current 
disability because there is no evidence of semilunar 
dislocated cartilage.  In addition, as the evidence of record 
fails to demonstrate ankylosis or impairment of the tibia or 
fibula, the Veteran is not entitled to a separate or higher 
rating under Diagnostic Codes 5256 or 5262.

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disabilities to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2008).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis when analyzing the Veteran's 
claim prior to September 22, 2008.  The rating criteria are 
not inadequate.  Higher ratings are available for instability 
of the knee, but the Veteran simply does not meet those 
criteria.  Therefore, the Board finds no basis for further 
action on this question.  

Regarding the Veteran's assigned rating from September 22, 
2008, although a 30 percent disability rating is the maximum 
allowed under Diagnostic Code 5257, the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his knee disability.  Indeed, it does not appear from the 
record that he has been hospitalized at all for his 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to his left knee 
disability.  There is nothing in the record which suggests 
that the disabilities of the knee  markedly impacted his 
ability to maintain gainful employment, as the Veteran has 
been retired throughout the duration of his appeal.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  In fact, during the 
Veteran's Board hearing, he contended through his 
representative that his knee disability was indicative of a 
20 percent rating, which is lower than that assigned by this 
decision.  See Board hearing transcript, p. 3.

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case, for either appellate period, for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for his left knee 
disability prior to September 22, 2008, and that a rating of 
30 percent is warranted from September 22, 2008.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, the preponderance of the evidence is 
against a rating in excess of 10 percent for the Veteran's 
left knee instability.  However, the preponderance of the 
evidence supports a separate 10 percent disability, but no 
greater, for arthritis of the left knee, throughout the 
course of this appeal.


ORDER

A disability rating in excess of 10 percent for internal 
derangement, left knee, prior to September 22, 2008, is 
denied.

A disability rating of 30 percent, but no higher, for 
internal derangement, left knee, from September 22, 2008, is 
granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


